NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



               United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted March 18, 2009
                                      Decided March 19, 2009

                                              Before

                                  RICHARD A. POSNER, Circuit Judge

                                  JOEL M. FLAUM, Circuit Judge          

                                  ANN CLAIRE WILLIAMS, Circuit Judge
                           
No. 08‐3490

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Eastern District of Wisconsin.

       v.                                              No. 07‐CR‐123

EUGENE WILLIAMS,                                       Lynn Adelman,
    Defendant‐Appellant.                               Judge.

                                            O R D E R

       Eugene Williams was sentenced to three years’ probation after pleading guilty to
using a telephone to facilitate drug trafficking.  See 21 U.S.C. § 843(b).  The district court had
warned Williams—who faced a guidelines imprisonment range of twenty‐four to thirty
months—that he would end up back before the court unless he was “extra, extra good.” 
Within two months of his sentencing, however, Williams had left his home without
authorization at least eighteen times, had failed to submit daily logs or monthly reports to
his probation officer, and had tried to change his residence without permission.  Williams’s
probation officer then petitioned for revocation, and after a hearing the district court
revoked the term and ordered Williams to serve twelve months’ imprisonment.  Williams
appeals, but his appointed counsel moves to withdraw because he cannot identify any
nonfrivolous argument to pursue.  See Anders v. California, 386 U.S. 738, 744 (1967).  Williams
No. 08‐3490                                                                                 Page 2


declined our invitation to respond to counsel’s submission, see CIR. R. 51(b).  We confine our
review to the potential issues outlined in counsel’s facially adequate brief.  See United States
v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

         Williams admitted the alleged violations at his revocation hearing, and the only
conceivable ground for appeal identified by counsel is whether twelve months is too much
time.  The sentencing guidelines treat revocation of probation the same as revocation of
supervised release.  See U.S.S.G. Ch. 7, Pt. A.  We will uphold a term of imprisonment
imposed on revocation of supervision unless it is “plainly unreasonable,” a very narrow
standard.  United States v. Kizeart, 505 F.3d 672, 674‐75 (7th Cir. 2007).  In selecting an
appropriate prison term to follow revocation, the district court must consider the policy
statements in the guidelines, see U.S.S.G. ch. 7, pt. B, and the sentencing factors set out in 18
U.S.C. § 3553(a).  United States v. Neal, 512 F.3d 427, 438 (7th Cir.2008).  In this case the court
acknowledged that Williams’s Grade C violation, see U.S.S.G. § 7B1.1(a)(3), combined with
his criminal history category of VI, yielded a guidelines range of eight to fourteen months. 
U.S.S.G. § 7B1.4(a).  The court then weighed the § 3553(a) factors, including the nature of the
violations underlying the revocation, Williamsʹs history and characteristics, and the need for
the penalty to reflect the seriousness of his repeated disregard of probation requirements. 
In particular, the court noted that Williams had breached its trust and failed to take
advantage of the leniency extended at sentencing.  See United States v. Huusko, 275 F.3d 600,
603 (7th Cir.2001) (noting that revocation of supervision is primarily a sanction for breach of
trust).  Thus, the courtʹs consideration of the guidelines and statutory factors was adequate,
and we agree with counsel that any challenge to Williamsʹs term of imprisonment would be
frivolous.

       We therefore GRANT counselʹs motion to withdraw and DISMISS the appeal.